                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


JOHN MEYER,                                  CV-18-02-BU-BMM

                    Plaintiff,               ORDER
vs.
BIG SKY RESORT,

                    Defendants.

      For good cause appearing, the parties’ Joint Motion for Leave to File

Motions is hereby GRANTED. The parties may file pretrial motions in accordance

with the deadlines set forth in the Amended Scheduling Order dated July 12, 2019

(Doc. 91) without first seeking leave to file any such motions.

      DATED this 26th day of February, 2020.



                                              ________________________




                                         1
